Barbour, J.,
dissenting. The words “ for value received,” in an instrument of this kind, undoubtedly express á sufficient consideration to support it. (Howard agt. Holbrook, 23 How. Pr. R., 64.)
The sole question for consideration, therefore, is, whether the offer of the note to Holbrook for purchase, at the time, in that regard mentioned in the contract, was a condition precedent to a recovery under the guaranty.
The counsel for the plaintiff claims that two. distinct and several undertakings on the part of the obligee are embraced in the contract in this case; one being purely a warranty that the bond shall be worth $960 upon a certain day, and the other, an undertaking by Holbrook that on the day designated he will buy it for that sum, if offered to him ; and that the defendants had a right, either to present the bond and require Holbrook to purchase it, or to proceed against him upon the guaranty without such presentation. Upon an examination, however, it will be found that the contract signed by Holbrook consists of one continuous sentence, not susceptible of a division, and it appears to me to contain but a single proposition or undertaking, to wit, a guaranty on the part of Holbrook that the bond shall be worth $960 to the plaintiff and his then part*409ner, at the end of two years from that date ; which undertaking he agreed to perform so as to render the same effective in a particular manner, that is, by purchasing the bond if presented to him for that purpose, on the day mentioned in the agreement, and paying therefor the amount he had covenanted it should be then worth.
This construction, I think, is perfectly consistent with the probable design and intention of both parties. The obligors, clearly, designed nothing further than to receive $960 for their bond; for that is all they would be entitled to under either construction. The mere guaranty secured to .them that, and the provision for the purchase of the instrument was therefore worthless to them. But it is quite reasonable to suppose that Holbrook designed, at the time he signed the guaranty, to provide for his own safety against loss by selling the bond to some one else conditionally during the two years which were to elapse before he was to pay for it, or that he hoped to realize something on the sale of the bond at some future time, in case he should be compelled to purchase it, and it is difficult to believe that the parties designed to permit the obligees to deprive him of this very equitable right, at their option, by retaining the bond in their own hands after they had received from him its full value.
I am of opinion, therefore, that the contract signed by Holbrook, must be considered as simply an agreement to purchase the bond at the price fixed, provided it should be presented to him for that purpose, on the 7th of March, 1855, and that such presentation was necessary to entitle the plaintiff to recover against Holbrook or his personal representatives upon the contract. In this view of the case it is unnecessary to consider what would have been the duty of the plaintiff as obligee in a mere covenant of guaranty.
The verdict should therefore be set aside as contrary to evidence, and a new trial granted, with costs, and costs of appeal.